      Case: 1:20-cv-01589 Document #: 45 Filed: 06/17/20 Page 1 of 8 PageID #:1910




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 SUPERHYPE TAPES, LTD.,

          PLAINTIFF,                                    CASE NO.: 1:20-CV-01589

 V.
                                                        JUDGE ELAINE E. BUCKLO
 THE PARTNERSHIPS AND UNINCORPORATED
 ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,
                                                        MAGISTRATE JUDGE SUNIL R. HARJANI
          DEFENDANTS.



                           PRELIMINARY INJUNCTION ORDER

        THIS CAUSE being before the Court on Plaintiff, Superhype Tapes, Ltd.’s

(“Superhype” or “Plaintiff”) motion for a Preliminary Injunction, and this Court having heard the

evidence before it hereby GRANTS Plaintiff’s Motion for Entry of a Preliminary Injunction in its

entirety against the defendants identified on Schedule “A” (collectively, the “Defendants”).

        THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants since

the Defendants directly target their business activities toward consumers in the United States,

including Illinois. “In the context of cases like this one, that means a plaintiff must show that each

defendant is actually operating an interactive website that is accessible in Illinois and that each

defendant has aimed such site at Illinois by standing ready, willing and able to ship its counterfeit

goods to customers in Illinois in particular (or otherwise has some sufficient voluntary contacts

with the state).” Am. Bridal & Prom Indus. Ass’n v. P’ships & Unincorporated Ass’ns Identified

on Schedule A, 192 F.Supp.3d 924, 934 (N.D. Ill. 2016). In this case, Plaintiff has presented

screenshot evidence that each Defendant Internet Store is reaching out to do business with Illinois



                                                  1
    Case: 1:20-cv-01589 Document #: 45 Filed: 06/17/20 Page 2 of 8 PageID #:1911




residents by operating one or more commercial, interactive Internet Stores through which Illinois

residents can and do purchase products using counterfeit versions of Plaintiffs’ Trademarks and

Copyrights. See Docket No. 19, which includes screenshot evidence confirming that each

Defendant Internet Store does stand ready, willing and able to ship its counterfeit goods to

customers in Illinois bearing infringing and/or counterfeit versions of the Led Zeppelin

Trademarks and Copyrights.

       THIS COURT FURTHER FINDS that injunctive relief previously granted in the

Temporary Restraining Order (“TRO”) should remain in place through the pendency of this

litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil

Procedure 65. Evidence submitted in support of this Motion and in support of Superhype’s

previously granted Motion for a Temporary Restraining Order establishes that Superhype has a

likelihood of success on the merits; that no remedy at law exists; and that Superhype will suffer

irreparable harm if the injunction is not granted.

       Specifically, Superhype has proved a prima facie case of trademark infringement because:

(1) the Led Zeppelin trademarks are distinctive marks and registered with the U.S. Patent and

Trademark Office on the Principal Register; (2) Plaintiff’s federally registered trademarks are valid

and in full force and effect; (3) Defendants are not licensed or authorized to use any of the Led

Zeppelin Trademarks and/or Copyrights; and, (4) Defendants’ use of the Led Zeppelin Trademarks

is causing a likelihood of confusion as to the origin or sponsorship of Defendants’ products with

Superhype. Furthermore, Defendants’ continued and unauthorized use of the Led Zeppelin

trademarks irreparably harms Superhype through diminished goodwill and brand confidence,

damage to Superhype’s reputation, loss of exclusivity, and loss of future sales. Monetary

damages fail to address such damage; and, therefore, Superhype has an inadequate remedy at


                                                     2
     Case: 1:20-cv-01589 Document #: 45 Filed: 06/17/20 Page 3 of 8 PageID #:1912




law. Moreover, the public interest is served by entry of this Preliminary Injunction to dispel the

public confusion created by Defendants’ actions. Accordingly, this Court orders that:

1.      Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

       and all persons acting for, with, by, through, under, or in active concert with them be

       temporarily enjoined and restrained from:

        a. using Superhype’s Led Zeppelin Trademarks, Copyrights and/or any

            reproductions, counterfeit copies or colorable imitations thereof, in any manner

            in connection with the distribution, marketing, advertising, offering for sale, or

            sale of any product that is not a genuine Led Zeppelin product or not authorized

            by Superhype to be sold in connection with Superhype’s Led Zeppelin

            Trademarks and/or Copyrights;

       b.   passing off, inducing, or enabling others to sell or pass off any product as a

            genuine Led Zeppelin product or any other product produced by Superhype,

            that is not Superhype’s nor produced under the authorization, control or

            supervision of Superhype nor approved by Superhype for sale under

            Superhype’s Led Zeppelin Trademarks and/or Copyrights;

       c.   committing any acts calculated to cause consumers to believe that Defendants’

            products are those sold under the authorization, control, or supervision of

            Superhype, or are sponsored by, approved by, or otherwise connected with

            Superhype;

       d.   further infringing Superhype’s Led Zeppelin Trademarks and/or Copyrights

            and damaging Superhype’s goodwill;

       e.   otherwise competing unfairly with Superhype in any manner;


                                                 3
     Case: 1:20-cv-01589 Document #: 45 Filed: 06/17/20 Page 4 of 8 PageID #:1913




       f.   shipping, delivering, holding for sale, transferring or otherwise moving, storing,

            distributing, returning, or otherwise disposing of, in any manner, products or

            inventory not manufactured by or for Superhype, nor authorized by Superhype

            to be sold or offered for sale, and which bear any of Superhype’s Led Zeppelin

            Trademarks, Copyrights, and/or any reproductions, counterfeit copies, or

            colorable imitations thereof;

       g.   using, linking to, transferring, selling, exercising control over, or otherwise

            owning the Online Marketplace Accounts, the Defendant Domain Names, or

            any other domain name or online marketplace account that is being used to sell

            or is the means by which Defendants could continue to sell Counterfeit Led

            Zeppelin Products; and

       h.   operating and/or hosting websites at the Defendant Domain Names and any

            other domain names registered or operated by Defendants that are involved

            with the distribution, marketing, advertising, offering for sale, or sale of any

            product bearing Superhype’s Led Zeppelin trademarks or any reproductions,

            counterfeit copies or colorable imitations thereof that is not a genuine Led

            Zeppelin product or not authorized by Superhype to be sold in connection with

            Superhype’s Led Zeppelin trademarks.

4.     Those in privity with Defendants and with actual notice of this Order, including any online

       marketplaces such as Amazon, iOffer and Alibaba Group Holding Ltd., Alipay.com Co.,

       Ltd. and any related Alibaba entities (collectively, “Alibaba”), social media platforms,

       Facebook, YouTube, LinkedIn, Twitter, Internet search engines such as Google, Bing and




                                                 4
     Case: 1:20-cv-01589 Document #: 45 Filed: 06/17/20 Page 5 of 8 PageID #:1914




       Yahoo, web hosts for the Defendant Domain Names, and domain name registrars, shall

       within three (3) business days of receipt of this Order:

           a. disable and cease providing services for any accounts through which

               Defendants engage in the sale of counterfeit and infringing goods using the

               Led Zeppelin Trademarks and/or Copyrights, including any accounts

               associated with the Defendants listed on the Schedule A;

           b. disable and cease displaying any advertisements used by or associated with

               Defendants in connection with the sale of counterfeit and infringing goods

               using the Led Zeppelin Trademarks and/or Copyrights; and

           c. take all steps necessary to prevent links to the Defendant Domain Names

               identified on the Schedule A from displaying in search results, including,

               but not limited to, removing links to the Defendant Domain Names from

               any search index.

5.     Defendants and any third party with actual notice of this Order who is providing services

       for any of the Defendants, or in connection with any of Defendants’ websites at the

       Defendant Domain Names or other websites operated by Defendants, including, without

       limitation, any online marketplace platforms such as iOffer and Alibaba, advertisers,

       Facebook, Internet Service Providers (“ISP”), web hosts, back-end service providers, web

       designers, sponsored search engine or ad-word providers, banks, merchant account

       providers, including PayPal, Alibaba, Western Union, third party processors and other

       payment processing service providers, shippers, and domain name registrars (collectively,

       the “Third Party Providers”) shall, within five (5) business days after receipt of such notice,




                                                 5
Case: 1:20-cv-01589 Document #: 45 Filed: 06/17/20 Page 6 of 8 PageID #:1915




  provide to Superhype expedited discovery, including copies of all documents and records

  in such person’s or entity’s possession or control relating to:

      a. The identities and locations of Defendants, their agents, servants,

         employees, confederates, attorneys, and any persons acting in concert or

         participation with them, including all known contact information;

      b. the nature of Defendants’ operations and all associated sales and financial

         information, including,      without   limitation,   identifying information

         associated with the Online Marketplace Accounts, the Defendant Domain

         Names, and Defendants’ financial accounts, as well as providing a full

         accounting of Defendants’ sales and listing history related to their respective

         Online Marketplace Accounts and Defendant Domain Names;

      c. Defendants’ websites and/or any Online Marketplace Accounts;

      d. The Defendant Domain Names or any domain name registered by

         Defendants; and

      e. Any financial accounts owned or controlled by Defendants, including their

         agents, servants, employees, confederates, attorneys, and any persons acting

         in concert or participation with them, including such accounts residing with

         or under the control of any banks, savings and loan associations, payment

         processors or other financial institutions, including, without limitation,

         PayPal, WISH, Amazon, Alibaba, Western Union, or other merchant

         account providers, payment providers, third party processors, and credit

         card associations (e.g., MasterCard and VISA).




                                            6
     Case: 1:20-cv-01589 Document #: 45 Filed: 06/17/20 Page 7 of 8 PageID #:1916




6.      Defendants and any persons in active concert or participation with them who have actual

       notice of this Order shall be temporarily restrained and enjoined from transferring or

       disposing of any money or other of Defendants’ assets until further ordered by this Court.

7.      Western Union shall, within two (2) business days of receipt of this Order, block any

       Western Union money transfers and funds from being received by the Defendants

       identified in the Schedule A until further ordered by this Court.

8.      eBay, Inc. (“eBay”), PayPal, Inc. (“PayPal”), ContextLogic, Inc. (“WISH”), Amazon

       Payments, Inc. (“Amazon”) and Alipay US, Inc. (“Alipay”) shall, within two (2) business

       days of receipt of this Order, for any Defendant or any of Defendants’ Online Marketplace

       Accounts or websites:

        a. Locate all accounts and funds connected to Defendants, Defendants’ Online

            Marketplace Accounts or Defendants’ websites, including, but not limited to, any

            eBay, PayPal, WISH, Amazon and Alipay accounts connected to the information

            listed in the Schedule A hereto or the email addresses identified in Exhibit 3 to

            the Declaration of Paul Varley; and

         b. Restrain and enjoin any such accounts or funds that are non-U.S. foreign based

            from transferring or disposing of any money or other of Defendants’ assets

            until further ordered by this Court.

9.      Any banks, savings and loan associations, payment processors, or other financial

       institutions, for any Defendant or any of Defendants’ Online Marketplace Accounts or

       websites, shall within two (2) business days of receipt of this Order:

            a. Locate all accounts and funds connected to Defendants, Defendants’ Online

            Marketplace Accounts or Defendants’ websites, including, but not limited to,


                                                   7
      Case: 1:20-cv-01589 Document #: 45 Filed: 06/17/20 Page 8 of 8 PageID #:1917




            any accounts connected to the information listed in the Schedule “A” hereto or

            the email addresses provided for Defendants by third parties; and

          b. Restrain and enjoin such accounts from receiving, transferring or disposing of

            any money or other of Defendants’ assets until further ordered by this Court.

10.      Superhype may provide notice of these proceedings to Defendants, including notice of the

        preliminary injunction hearing and service of process pursuant to Fed.R.Civ.P. 4(f)(3), by

        electronically publishing a link to the Complaint, this Order and other relevant documents

        on a website, and/or by sending an e-mail to the e-mail addresses provided for Defendants

        by third parties that includes a link to said website. The Clerk of Court is directed to issue

        a single original summons in the name of “Aanstore and all other Defendants identified in

        the Complaint” that shall apply to all Defendants. The combination of providing notice via

        electronic publication and/or e-mail, along with any notice that Defendants receive from

        domain name registrars and payment processors, shall constitute notice reasonably

        calculated under all circumstances to apprise Defendants of the pendency of the action and

        afford them the opportunity to present their objections.

11.     Any Defendants that are subject to this Order may appear and move to dissolve or modify

        the Order on two days’ notice to Superhype or on shorter notice as set by this Court.

12.     The $10,000 bond posted by Superhype shall remain with the Court until a Final disposition

        of this case or until this Preliminary Injunction is terminated.


Dated: June 17, 2020


                                       _____________________________________
                                       U.S. District Court Judge Elaine E. Bucklo



                                                   8
